State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 10, 2015                   518381
________________________________

THE PEOPLE OF THE STATE OF
   NEW YORK ex rel. JERRY
   ADAMS,
                    Appellant,
      v                                     MEMORANDUM AND ORDER

ROBERT CUNNINGHAM, as
   Superintendent of
   Woodbourne Correctional
   Facility,
                    Respondent.
________________________________


Calendar Date:   October 27, 2015

Before:   Lahtinen, J.P., Garry, Lynch and Clark, JJ.

                             __________


     Jerry Adams, Woodbourne, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Martin A.
Hotvet of counsel), for respondent.

                             __________


      Appeal from a judgment of the Supreme Court (LaBuda, J.),
entered November 21, 2013 in Sullivan County, which, in a
proceeding pursuant to CPLR article 70, denied petitioner's
motion to reargue.

      In 1988, petitioner was convicted after a jury trial of
sodomy in the first degree, robbery in the first and second
degrees and criminal possession of stolen property and sentenced,
as a second violent felony offender, to a prison term of 25 to 50
years (People v Adams, 178 AD2d 536 [1991], lv denied 79 NY2d 943
[1992]). His subsequent application for a writ of error coram
nobis was denied (People v Adams, 223 AD2d 649 [1996]) and, in
                                -2-                518381

1994 and 2012, his motions to vacate the judgment of conviction
pursuant to CPL article 440 were denied. In 2013, petitioner
commenced this proceeding for a writ of habeas corpus alleging,
among other things, that he had been deprived of various
constitutional rights in the criminal action, including the right
to the effective assistance of counsel, and challenging the
evidence adduced therein. Supreme Court denied petitioner's
application and dismissed the petition by judgment entered
October 1, 2013. Petitioner thereafter moved to reargue, which
the court denied in a judgment entered November 21, 2013.
Petitioner now appeals from the judgment denying his motion to
reargue.1

      No appeal lies from the denial of a motion to reargue (see
People ex rel. Timothy I. v Campbell, 95 AD3d 1497 [2012]; Putney
v People, 94 AD3d 1193, 1195 [2012], appeal dismissed 19 NY3d
1020 [2012], lv dismissed and denied 21 AD3d 909 [2013]).
Further, petitioner's motion was not identified as, and cannot be
viewed as, a motion to renew given that he did not allege "new
facts" not previously offered "that would change the prior
determination" or provide "reasonable justification for the
failure to present such facts on the prior motion" (CPLR 2221 [e]
[2], [3]; see Gonzalez v L'Oreal USA, Inc., 92 AD3d 1158, 1160
[2012], lv dismissed 19 NY3d 874 [2012]). Thus, petitioner's
appeal from the judgment denying reargument must be dismissed.

        Lahtinen, J.P., Garry, Lynch and Clark, JJ., concur.




    1
        Petitioner did not file a notice of appeal from the
judgment entered on October 1, 2013 and, accordingly, it is not
before the Court on this appeal.
                        -3-                  518381

ORDERED that the appeal is dismissed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court